In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14‐2534

WALKER WHATLEY,
                                             Petitioner‐Appellant,

                                v.


DUSHAN ZATECKY, Superintendent,
                                            Respondent‐Appellee.

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division.
    No. 1:13‐cv‐00465‐JMS‐DKL— Jane E. Magnus‐Stinson, Judge. 


   ARGUED NOVEMBER 5, 2015 — DECIDED AUGUST 15, 2016


   Before FLAUM, MANION, and ROVNER, Circuit Judges.

   ROVNER,  Circuit  Judge.    Walker  Whatley  was  convicted
under a now‐repealed Indiana law of possessing a little more
than  three  grams  of  cocaine  within  1000  feet  of  a  “youth
program center.” On direct appeal and in federal habeas corpus
proceedings,  Whatley  challenged  the  Indiana  law  on  the
ground that the statutory definition of “youth program center”
was unconstitutionally vague. Although the Indiana Court of
2                                                              No. 14‐2534

Appeals vacated his conviction on other grounds, the Indiana
Supreme  Court  reinstated  it.  The  district  court  declined  to
address his habeas claim on the merits after determining that he
had  defaulted  the  claim.  We  conclude  that  Whatley  did  not
procedurally default his claim, and that his petition should be
granted.
                                        I.
    In March 2008, Whatley was arrested at his father’s home
on  a  warrant  for  an  unrelated  charge.  The  arresting  officer
discovered a bag containing just over three grams of cocaine in
Whatley’s  pocket.  Possession  of  this  amount  of  cocaine  is
normally a Class C felony under Indiana law, with a sentenc‐
ing range of two to eight years and an advisory sentence of
four  years.  See  Ind.  Code  §§  35‐48‐4‐6(b)  and  35‐50‐2‐6(a)
(2008). But Whatley was charged with a Class A felony because
a police officer determined that Whatley’s father’s home was
approximately  795  feet  from  the  Robinson  Community
Church.1  Under  a  now‐repealed  Indiana  law,  possession  of
more than three grams of cocaine on a school bus or within
1000 feet of school property, a public park, a family housing
complex or a “youth program center” was a Class A felony
with  a  sentencing  range  of  twenty  to  fifty  years,  and  an
advisory  sentence  of  thirty  years.  See  Ind.  Code  §§  35‐48‐4‐



1
   The State asserts in its response brief that the distance was “725.5 feet as
the crow flies” and 795.3 feet as measured along the sidewalk. The statute
does  not  specify  how  the  distance  should  be  measured  but  because  the
distance was within 1000 feet by either measure, the difference does not
matter to the outcome of the case.
No. 14‐2534                                                               3

6(b)(3) and 35‐50‐2‐4 (2008). The statute under which Whatley
was charged defined “youth program center” as any:
      building  or  structure  that  on  a  regular  basis  pro‐
      vides recreational, vocational, academic, social, or
      other  programs  or  services  for  persons  less  than
      eighteen (18) years of age.
Ind.  Code.  §  35‐41‐1‐29(a).  The  definition  includes  the  real
property  on  which  the  building  or  structure  is  located,  and
excludes  school  property  (which  is  covered  expressly  by
another part of the statute), but the law specifies no further
standards  for  determining  whether  a  particular  building  or
structure comes within the definition. Ind. Code § 35‐41‐1‐29(a)
and (b).
    In  support  of  its  theory  that  the  Robinson  Community
Church was a youth program center, the State presented the
testimony of Robert T. Harvey, who at that time had been the
senior pastor of the church for nine years. Harvey testified that
the  church  hosted  a  number  of  events  targeted  to  persons
under  the  age  of  eighteen.  In  particular,  the  church  hosted:
(1)  Amani2  religious  services  for  young  people,  several
Sundays  out  of  the  month;  (2)  Boys  to  Men  and  Girls  to
Women mentoring programs, with no stated frequency; (3) a
Girl Scout troop, twice a month on Wednesdays; (4) Family
Fun Night every Friday; (5) Bible Circle every Wednesday; and


2
   Both parties refer to the children’s services as “Amani” services but the
record does not explain what this means or what the services involved.
Whatley  does  not  dispute  that  Amani  services  were  targeted  towards
persons under the age of eighteen.
4                                                                  No. 14‐2534

(6) two children’s choirs, one meeting each Monday and the
other each Wednesday. Harvey also testified that the church
held  two  services  each  Sunday,  attended  by  members  of  all
ages,  including  children.  Trial  Tr.  at  28‐37.  Harvey  affirmed
that all of the services provided to youth were essentially faith‐
based. Trial Tr. at 35. In any given week, therefore, the church
hosted as few as four and as many as six programs specifically
targeted  for  persons  under  the  age  of  eighteen,  all  of  them
faith‐based according to the church’s senior pastor.3 Moreover,
none of the youth‐oriented programs were held on Thursdays,
the day of the week on which Whatley was arrested.4
    In instructing the jury on the meaning of “youth program
center,” the court gave only the language of that subsection of
the  statute  itself,  namely  that  it  included  a  “building  or
structure that on a regular basis provides recreational, voca‐


3
   Despite Pastor Harvey’s testimony that all of the services provided to
youth were faith‐based, the State nevertheless contends that the Girl Scout
troop, Family Fun Night and the mentoring programs were not faith‐based.
Our decision does not depend on the religious character of the programs so
we need not resolve the discrepancy. 

4
     In  fact,  based  on  Harvey’s  testimony,  there  were  no  youth‐oriented
programs held at the church on Tuesdays, Thursdays or Saturdays. The
statute provided a defense for persons who were only briefly in a prohib‐
ited  area  at  a  time  that  children  were  not  present.  Ind.  Code  35‐48‐4‐16
(2008). The trial court placed on Whatley the burden of proving this defense
by  a  preponderance  of  the  evidence.  The  Indiana  Supreme  Court  later
clarified that, once a defendant raises this defense and presents evidence in
support, the burden passes to the State to disprove beyond a reasonable
doubt at least one element of the defense. Gallagher v. State, 925 N.E.2d 350,
353 (Ind. 2010). Whatley did not appeal this issue in the Indiana courts.
No. 14‐2534                                                        5

tional,  academic,  social,  or  other  programs  or  services  for
persons less than eighteen (18) years of age.” Over the objec‐
tion  of  Whatley’s  attorney,  the  court  stripped  from  the  jury
instructions the statutory language regarding other locations
that give rise to the same sentencing enhancement, including
school  buses,  school  property,  a  public  park,  or  a  family
housing complex. The court concluded that, because there had
been no evidence regarding those locations, they were irrele‐
vant.  The  defense  sought  to  include  them  in  order  to  argue
that, in context, churches were not meant to be included in the
definition  of  “youth  program  centers.”  Although  the  court
allowed Whatley’s attorney to argue that Harvey’s testimony
was inadequate to meet the definition of youth program center
and  that  churches  were  not  meant  to  be  included,  counsel
lacked a statutory context to support the argument.
    Using  those  instructions,  the  jury  convicted  Whatley  of
possessing more than three grams of cocaine within 1000 feet
of a youth program center, but acquitted him of a second count
of dealing cocaine. The trial court sentenced him to thirty‐five
years’ imprisonment. That sentence was more than four times
longer  than  the  maximum  sentence  available  for  a  Class  C
felony conviction, and more than eight times longer than the
advisory sentence for Class C felonies. 
    On direct appeal, Whatley argued that the statute defining
“youth  program  center”  was  unconstitutionally  vague,  and
that  if  the  court  nevertheless  upheld  his  conviction,  his
sentence should be reduced. In particular, Whatley argued that
the statute was unconstitutional because it forbade conduct in
terms  so  vague  that  persons  of  ordinary  intelligence  must
necessarily guess at the statute’s meaning and differ as to its
6                                                         No. 14‐2534

application.  He  noted  that  the  building  at  issue  housed  a
church and that Harvey testified that the programs (with the
exception  of  the  Girl  Scouts)  held  there  were  part  of  the
church’s  ongoing  religious  life.  Although  children  were
occasionally present at the church for the activities described
by Harvey, Whatley contended that these events did not give
the church the character of a youth program center. Citing the
purpose of the statute, namely to keep drugs away from places
where  children  congregate,  Whatley  maintained  that  the
statute  provided  no  basis  for  individuals  to  know  that  they
were near a youth program center. The other types of facilities
listed in the statute, such as school buses, schools, parks and
family housing complexes, he noted, are easily identifiable as
such. But a person of ordinary intelligence would not be able
to identify as a youth program center a building that bears no
mark  of  the  children’s  activities  occasionally  hosted  there.
Relying on Manigault v. State, 881 N.E.2d 679 (Ind. Ct. App.
2008), and Polk v. State, 683 N.E.2d  567 (Ind. 1997), Whatley
urged  the  court  to  find  that,  in  the  absence  of  a  bright  line
indicator or standard, no person of ordinary intelligence would
be on notice that a church qualified as a youth program center,
and the statute was therefore unconstitutionally vague.
    The Indiana Court of Appeals reversed Whatley’s convic‐
tion and remanded to the trial court for resentencing under the
Class C felony statute. Whatley v. State, 906 N.E.2d 259 (Ind. Ct.
App.  2009)  (hereafter  ”Whatley  I”).  The  appeals  court  first
noted that the Indiana courts in general appeared to require a
bright line rule to communicate to offenders what conduct is
proscribed. The court nevertheless rejected Whatley’s vague‐
ness claim because the Indiana Supreme Court had concluded
No. 14‐2534                                                          7

that strict  liability applied to the drug‐free school zone law.
According to the appeals court, no knowledge or notice was
therefore required for constitutionality of the statute. Whatley
I, 906 N.E.2d at 260‐61 (“Polk tells us that such knowledge or
notice  is  not  required  for  constitutionality.”).  Instead,  drug
offenders pass through unmarked drug‐free zones created by
the  statute  at  their  own  peril.  Polk,  683  N.E.2d  at  572.  The
appeals court thus held that if the church was a youth program
center,  Whatley’s  Class  A  conviction  would  stand.  But  the
appeals court then turned to zoning law to determine whether
the principal character and use of a structure could be changed
by “some ancillary or accessory use.” Whatley I, 906 N.E.2d at
262. Several courts had previously concluded that churches did
not  violate  zoning  ordinances  by  hosting  daycare  centers,
coffeehouses, religious book and audiovisual centers, and even
a  ten  acre  camp  that  housed  a  hotel  building  and  thirty‐six
cottages. In each instance, the basic purpose of the structure or
land was faith‐based and the other uses were considered too
“accessory or incidental” to change the character of the church
property. Whatley I, 906 N.E.2d at 263. Noting that all of the
programs  produced  for  youth  at  the  Robinson  Community
Church were faith‐based, the court of appeals concluded that
the structure “was and remains a church and is not converted
into  a  youth  program  center  by  reason  of  its  faith‐based
activities for young people.” Whatley I, 906 N.E.2d at 263. The
court therefore reversed the conviction, remanded for entry of
a Class C felony conviction and ordered that Whatley be re‐
sentenced accordingly.
   The State sought and was granted review in the Indiana
Supreme  Court.  In  a  three‐to‐two  decision,  the  high  court
8                                                        No. 14‐2534

reversed the court of appeals and reinstated Whatley’s Class A
conviction.  See  Whatley  v.  State,  928  N.E.2d  202  (Ind.  2010)
(hereafter “Whatley II”). The court first considered Whatley’s
argument  that  the  statute  defining  “youth  program  center”
was unconstitutionally vague as applied to him because there
was  no  way  to  know  that  he  was  near  an  unmarked  youth
program center in the absence of a bright‐line rule for what
structures would trigger the sentencing enhancement. The high
court agreed with the appeals court that strict liability applied
to the statute under Walker v. State, 668 N.E.2d 243 (Ind. 1996).
But the high court remarked that Whatley’s vagueness claim
could not be resolved solely on the basis of the strict‐liability
nature of the statute. 
    Walker, the court noted, resolved whether there was a mens
rea requirement for the school‐zone sentencing enhancement,
but  the  need  for  proof  of  mens  rea  “is  not  the  same  as  the
constitutional requirement against vagueness.” Whatley II, 928
N.E.2d at 205. Rather, the court acknowledged, for a statute to
avoid constitutional infirmity on vagueness grounds, it “must
provide a person of ordinary intelligence with notice of what
conduct is prohibited.” Whatley II, 928 N.E.2d at 205. The court
then addressed the specifics of Whatley’s vagueness argument:
     Whatley’s vagueness claim focuses on the statute’s
     requirement that programs or services be provided
     on a “regular” basis. While it is true that “regular”
     is susceptible to numerous meanings, the Constitu‐
     tion does not demand a statute free of ambiguities,
     but instead one that will put a person of ordinary
     intelligence on notice or provide objective criteria for
     determining whether one is within a protected area.
No. 14‐2534                                                        9

     … There are likely hypothetical scenarios in which
     the definition of “youth program center” would be
     unconstitutionally vague, but vagueness challenges
     are  challenges  that  statutes  are  unconstitutional
     as‐applied,  not  on  their  faces.  …  Here,  Whatley
     could have objectively discovered RCC’s status as a
     youth program center by observing young people
     entering  and  exiting  the  building  on  a  regular
     basis—in fact, his residence faced RCC’s entrance.
     Whatley  could  have  contacted  RCC  to  inquire
     whether  programs  were  offered  for  youth  on  a
     regular basis. And under Walker, it is of no import
     here that Whatley was unaware of the existence of a
     youth program center. It is, therefore, not dispositive
     that  RCC  did  not  have  a  sign  indicating  it  was  a
     youth  program  center,  or  that  Whatley  did  not
     realize  that  RCC  regularly  provided  services  and
     programs  to  young  people;  an  objective  observer
     could  discern  that  the  activities  occurring  at  RCC
     qualified it as a youth program center by observing
     children  entering  and  exiting  the  building  on  a
     regular  basis  or  by  contacting  RCC  to  determine
     whether it offered programs to young people on a
     regular basis. The statute is not vague as applied to
     these facts.
Whatley II, 928 N.E.2d at 206. The court also rejected Whatley’s
challenge to the sufficiency of the evidence and to the length of
his  sentence.  The  court  vacated  the  opinion  of  the  court  of
appeals and affirmed Whatley’s conviction and thirty‐five year
sentence.
10                                                     No. 14‐2534

    The two dissenting justices of the Indiana Supreme Court
noted that the statute provided a “dramatic enhancement” of
an offender’s sentence for possession of drugs on a school bus
or  near  school  property,  a  public  park,  a  family  housing
complex or a youth program center. The dissenters remarked
at the absence from this list of the terms “church” or “house of
worship” or any other language that would plainly include the
Robinson Community Church. “Nor is there anything in this
record indicating that the exterior of the Church revealed the
nature  or  regularity  of  its  youth  programs.”  Whatley  II,
928 N.E.2d at 209 (Boehm, J., dissenting). 
     The dissenting justice reasoned:
      I agree with the majority that the statutory definition
      of “youth program center” as a structure “that on a
      regular basis provides ... programs or services” for
      people under age eighteen turns only on the activi‐
      ties “provided” by the structure. I.C. § 35–41–1–29.
      But in my view that definition must be confined to
      comply with basic principles of due process of law.
      Due  process  requires  that  a  criminal  statute  give
      everyone  reasonable  notice  of  what  is  prohibited.
      Healthscript, Inc. v. State, 770 N.E.2d 810, 813 (Ind.
      2002). It also requires notice of the consequences of
      violation  so  the  facts  warranting  the  enhanced
      penalty  at  issue  here  are  equally  subject  to  the
      requirement of fair notice. United States v. Batchelder,
      442  U.S.  114,  123,  99  S.Ct.  2198,  60  L.Ed.2d  755
      (1979); Coleman v. Ryan, 196 F.3d 793, 797 (7th Cir.
      1999)  (“  ‘[T]he  notice  requirements  of  the  Due
      Process Clause’ require that a criminal law ‘clearly
No. 14‐2534                                                       11

    define the conduct prohibited’ as well as ‘the pun‐
    ishment  authorized.’  A  statute  is  constitutionally
    defective if it ‘do[es] not state with sufficient clarity
    the  consequences  of  violating  a  given  criminal
    statute.’  ”  (quoting  Batchelder,  442  U.S.  at  123,
    99 S.Ct. 2198)); United States v. Samaniego–Rodriguez,
    32  F.3d  242,  244  (7th  Cir.  1994)  (“The  fair  notice
    requirement of the Due Process Clause is satisfied if
    the  criminal  statute  clearly  defines  the  conduct
    prohibited and the punishments authorized.”).
    I agree with the majority that there are many build‐
    ings that are easily identified as housing “regular ...
    programs or services” for persons under age eigh‐
    teen. But the statute under the majorityʹs rationale
    here  looks  only  to  the  activities  conducted  in  the
    structure  to  determine  whether  it  is  a  youth  pro‐
    gram center, and not to whether a casual observer
    could  readily  discern  that  the  structure  provides
    those services. This reasoning would make a youth
    program center of every residence housing a  Cub
    Scout  weekly  meeting.  Any  other  building  could
    become a “youth program center” regardless of its
    appearance or signage. I would confine the term as
    the  legislature  has  written  it  to  those  structures
    identifiable from their appearance as likely to house
    youth  programs.  These  would  include  Boys  and
    Girls Clubs, YMCAs, YWCAs, sports facilities and
    the  like,  but  not  structures  principally  identified
    with other activities, at least without some external
12                                                    No. 14‐2534

     signage or other clear indication that the structure
     houses regularly conducted youth programs.
     The State makes no claim that the structure here was
     readily  identifiable  as  a  youth  program  center.
     Rather,  the  State  argues  that  this  enhancement
     applies irrespective of the appearance of the struc‐
     ture.  Because  I  disagree,  I  believe  the  Court  of
     Appeals correctly held that the enhanced sentence
     should be set aside.
Whatley II, 928 N.E.2d at 209.
    After losing on direct appeal, Whatley filed post‐conviction
proceedings in Indiana. The post‐conviction trial court ruled
against him as did the court of appeals. The Indiana Supreme
Court  declined  further  review.  Whatley  then  filed  a  pro  se
habeas corpus petition in the Southern District of Indiana. As is
often the case with pro se petitioners, Whatley’s description of
his issues was not a model of clarity. In his petition, Whatley
contended  (among  other  things)  that  he  was  denied  due
process under the Fourteenth Amendment to the U.S. Constitu‐
tion when the state court made an “unreasonable determina‐
tion of fact declaring that Robinson Community Church was a
Youth program center.” R. 8, at 6. In briefing the issue, Whatley
clarified  the  issue  by  citing  to  the  Indiana  Supreme  Court
dissenters and arguing that the statute violated due process
because “[l]aws which create crime ought to be so explicit that
all men subject to their penalties may know what acts it is their
duty to avoid.” R. 17, at 8. Whatley noted that the statute did
not include the terms “church” or “place of worship” or any
other  language  that  would  put  a  person  on  notice  that  the
No. 14‐2534                                                       13

Robinson Community Church would be considered a youth
program center. Citing United States v. Batchelder, 442 U.S. 114
(1979), Whatley contended that due process also requires that
persons be placed on notice of the consequences of violating a
particular law. Due process, Whatley continued, requires that
a criminal law clearly define the conduct prohibited as well as
the punishment authorized. Whatley asserted that there were
no youth programs being held on the night of his arrest, that
the church did not hold youth programs on a daily basis, that
the  church  was  not  readily  identifiable  as  a  youth  program
center, and that the Indiana Supreme Court’s conclusion that
the church qualified as a youth program center was an unfair
determination.
    The district court declined to address Whatley’s claims on
the merits. Whatley v. Zatecky, 2014 WL 2511585 (S.D. Ind. June
4, 2014) (hereafter “Whatley III”). Noting that state prisoners
seeking federal habeas review must first fully and fairly present
their federal claims to the state courts, the court concluded that
Whatley procedurally defaulted his federal claim regarding the
definition of “youth program center.” The court also denied
Whatley’s  request  for  a  certificate  of  appealibility.  Whatley
then sought review in this court and we granted a certificate of
appealability:
     We find that Whatley has made a substantial show‐
     ing  of  the  denial  of  a  constitutional  right  as  to
     whether  the  statute  enhancing  his  sentence  was
     unconstitutionally vague.
R. 34, Order (Sykes, J.). 
14                                                            No. 14‐2534

                                       II.
   On  appeal,  Whatley  contends  that  his  claim  should  be
reviewed  de  novo  rather  than  under  the  usual  deferential
standard proscribed by the Antiterrorism and Effective Death
Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2254(d)(1); that his
conviction violated the due process clause because the “youth
program center” provision of the statute was impermissibly
vague; and that he did not procedurally default his claim.5 The
State responds that Whatley’s vagueness claim is procedurally
defaulted; that even if the claim is preserved, the decision of
the Indiana Supreme Court is entitled to deference under the
AEDPA; and that nothwithstanding that deference, Whatley’s
vagueness challenge fails on the merits.
                                       A.
    We  review  de  novo  the  question  of  procedural  default.
Richardson v. Lemke, 745 F.3d 258, 269 (7th Cir. 2014). “Before a
federal  court  may  grant  habeas  relief  to  a  state  prisoner,  the
prisoner  must  exhaust  his  remedies  in  state  court.  In  other
words, the state prisoner must give the state courts an opportu‐
nity to act on his claims before he presents those claims to a
federal  court  in  a  habeas  petition.”  O’Sullivan  v.  Boerckel,
526 U.S. 838, 842 (1999); 28 U.S.C. § 2254(b)(1). See also Baldwin
v. Reese, 541 U.S. 27, 29 (2004). This requires the petitioner to
fairly present his federal claim to the state courts through one
complete round of state court review, whether on direct appeal
or in post‐conviction proceedings. Richardson, 745 F.3d at 268;


5
   Whatley asserts in the alternative that he should prevail even if the claim
is reviewed with deference under the AEDPA.
No. 14‐2534                                                            15

Bolton v. Akpore, 730 F.3d 685, 694 (7th Cir. 2013). “At bottom,
we  must  consider  whether  ‘the  state  court  was  sufficiently
alerted  to  the  federal  constitutional  nature  of  the  issue  to
permit it to resolve that issue on a federal basis.’” McDowell v.
Lemke, 737 F.3d 476, 482 (7th Cir. 2013) (quoting Ellsworth v.
Levenhagen, 248 F.3d 634, 639 (7th Cir. 2001)). See also Duncan v.
Henry,  513  U.S.  364,  365  (1995)  (the  exhaustion  requirement
provides  a  state  an  opportunity  to  pass  upon  and  correct
alleged violations of its prisoners’ federal rights). We have set
forth  four  factors  to  consider  in  determining  whether  a
petitioner has avoided default: (1) whether the petitioner relied
on  federal  cases  that  engage  in  a  constitutional  analysis;
(2) whether the petitioner relied on state cases which apply a
constitutional  analysis  to  similar  facts;  (3)  whether  the  peti‐
tioner framed the claim in terms so particular as to call to mind
a  specific  constitutional  right;  or  (4)  whether  the  petitioner
alleged a pattern of facts that is well within the mainstream of
constitutional litigation. Smith v. Brown, 764 F.3d 790, 796 (7th
Cir.  2014)  (citing  Ellsworth,  248  F.3d  at  639).  All  four  factors
need not be present to avoid default, and conversely, a single
factor  alone  does  not  automatically  avoid  default.  Wilson  v.
Briley, 243 F.3d 325, 327‐28 (7th Cir. 2001); Verdin  v. O’Leary,
972 F.2d 1467, 1473‐74 (7th Cir. 1992). We must consider the
specific circumstances of each case.
    Before  we  turn  to  the  four‐factor  test,  we  note  that  the
analysis  of  a  due  process  vagueness  challenge  under  the
Indiana Constitution and the U.S. Constitution is identical, and
the  Indiana  courts  rely  on  the  same  cases  and  standards  in
ruling on these challenges. See Brown v. State, 868 N.E.2d 464,
467 (Ind. 2007) (citing both state and federal cases for identical
16                                                            No. 14‐2534

standards  in  analyzing  a  vagueness  challenge  to  a  state
criminal law); Pittman v. State, 45 N.E.3d 805, 816 (Ind. Ct. App.
2015) (same); Jackson v. State, 634 N.E.2d 532, 535 (Ind. Ct. App.
1994) (same). See also Reed v. State, 720 N.E.2d 431, 433‐34 (Ind.
Ct. App. 1999) (addressing both federal and state constitutional
vagueness  challenges  to  Indiana’s  drug  zone  enhancement
statute  by  relying  on  state  cases  that  apply  the  standard
articulated  by  federal  courts).  Because  the  standards  and
analysis  are  identical,  even  if  we  were  to  assume  that  the
Indiana courts addressed Whatley’s challenge only under state
law, the courts also necessarily addressed Whatley’s claim as
a matter of federal law. Johnson v. Williams, 133 S. Ct. 1088, 1096
(2013)  (“if  the  state‐law  rule  subsumes  the  federal  stan‐
dard—that  is,  if  it  is  at  least  as  protective  as  the  federal
standard—then the federal claim may be regarded as having
been  adjudicated  on  the  merits.”);  Falconer  v.  Lane,  905  F.2d
1129, 1134 (7th Cir. 1990) (“if a defendant presents the state
courts  with  a  state  claim  that  is  functionally  identical  to  a
federal claim, then we must regard the federal claim as fairly
presented.”). When the state and federal analyses are identical,
it can be fairly said that the state has had an opportunity to
resolve the issue on the merits, as happened here.
    But we need not rely on the indistinguishable nature of the
state and federal vagueness analysis because Whatley fairly
presented the federal nature of his claim to the Indiana courts.6


6
     Under  the  Indiana  Rules  of  Appellate  Procedure,  when  the  Indiana
Supreme Court grants a petition to transfer, it then decides the case based
on the briefs originally submitted to the Indiana Court of Appeals. Ind. R.
                                                                (continued...)
No. 14‐2534                                                          17

First, Whatley consistently framed his vagueness challenge in
terms so particular as to call to mind a specific federal constitu‐
tional  right.  In  particular,  he  argued  that  the  statute  was
unconstitutionally  vague  as  applied  to  him  because  “the
statute  forbids  conduct  in  terms  so  vague  that  persons  of
ordinary  intelligence  must  necessarily  guess  at  the  statute’s
meaning  and  differ  as  to  its  application.”  R.  16‐3,  Brief  of
Appellant,  at  5.  This  language  closely  tracks  the  federal
standard for a due process vagueness claim beginning with the
Supreme Court’s analysis in 1926 and continuing to this day.
See Connally v. General Constr. Co., 269 U.S. 385, 391 (1926) (“a
statute which either forbids or requires the doing of an act in
terms so vague that men of common intelligence must neces‐
sarily  guess  at  its  meaning  and  differ  as  to  its  application
violates the first essential of due process of law.”); Coates v. City
of Cincinnati, 402 U.S. 611, 614 (1971) (quoting Connally for the
vagueness  standard);  Kolender  v.  Lawson,  461  U.S.  352,  357
(1983) (“the void‐for‐vagueness doctrine requires that a penal
statute define the criminal offense with sufficient definiteness
that ordinary people can understand what conduct is prohib‐
ited and in a manner that does not encourage arbitrary and
discriminatory enforcement.”); Johnson v. United States, 135 S.
Ct. 2551, 2556 (2015) (holding that the government violates the
due  process  clause  of  the  Fifth  Amendment  when  it  takes
“away someone’s life, liberty, or property under a criminal law
so vague that it fails to give ordinary people fair notice of the


6
   (...continued)
App. Pro. 58(a). Thus the Supreme Court evaluated Whatley’s claims based
on the same briefs he presented to the Court of Appeals.
18                                                      No. 14‐2534

conduct it punishes, or so standardless that it invites arbitrary
enforcement”). 
    Whatley also alleged a pattern of facts that is well within
the mainstream of constitutional litigation. He cited the broad
and subjective language of the statute, noted that no Indiana
court had limited that language in a manner that would give
fair notice of what conduct was prohibited, and then argued
that  the  statutory  definition  of  the  phrase  “youth  program
center” gave no basis for individuals to know that they were
within the proscribed zone. Although Whatley cited no federal
cases, he relied on state cases that engaged in federal constitu‐
tional analysis. And the two Indiana courts that analyzed his
claim on direct appeal relied on federal cases and on state cases
that addressed federal vagueness challenges. Finally, we note
that the two Indiana courts to consider Whatley’s claims both
recognized that he had raised a due process vagueness claim
and both courts addressed that claim on the merits. There is no
doubt,  therefore,  that  the  courts  were  alerted  to  the  federal
nature of Whatley’s vagueness challenge.
    Moreover,  Whatley  also  adequately  conveyed  to  the
Indiana courts his specific vagueness objection to the statute.
The courts expressly understood that Whatley was challenging
the vagueness of the term “regular” in the definition of “youth
program  center.”  Although  the  Indiana  Court  of  Appeals
ultimately decided the case on another issue, the court charac‐
terized the children’s activities at the church as “ancillary” and
“accessory” and found that the activities were too incidental to
change the character of the structure from that of a church to
that  of  a  youth  program  center.  Words  such  as  “ancillary,”
“accessory,”  and  “incidental”  are  necessarily  in  contrast  to
No. 14‐2534                                                         19

“regular” uses of the structure. The Indiana Supreme Court
also homed in on the import of the word “regular” in address‐
ing Whatley’s challenge to the statute on vagueness grounds.
As  we  noted  above,  the  court  acknowledged  that  the  word
“regular” was susceptible to multiple meanings, but neverthe‐
less  concluded  that  the  statute  provided  adequate  notice  to
avoid  a  vagueness  challenge.  The  state  courts  were  fairly
apprised that Whatley was bringing a constitutional vagueness
challenge  to  the  statute,  that  his  challenge  focused  on  the
definition  of  “youth  program  center,”  and  that  within  that
definition, he was asserting the vagueness of the term “regu‐
lar.” The district court therefore erred when it concluded that
Whatley had defaulted his federal claims.
                                   B.
   A  court  may  consider  a  state  prisoner’s  application  for
habeas  relief  “only  on  the  ground  that  he  is  in  custody  in
violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2254(a). The AEDPA provides in relevant
part:
     An application for a writ of habeas corpus on behalf
     of a person in custody pursuant to the judgment of
     a State court shall not be granted with respect to any
     claim  that  was  adjudicated  on  the  merits  in  State
     court  proceedings  unless  the  adjudication  of  the
     claim—
     (1)  resulted  in  a  decision  that  was  contrary  to,  or
     involved  an  unreasonable  application  of,  clearly
     established  Federal  law,  as  determined  by  the
     Supreme Court of the United States; or
20                                                        No. 14‐2534

     (2)  resulted  in  a  decision  that  was  based  on  an
     unreasonable determination of the facts in light of
     the evidence presented in the State court proceed‐
     ing.
28  U.S.C.  §  2254(d);  Harrington  v.  Richter,  562  U.S.  86,  97‐98
(2011).  Whatley’s  claim  proceeds  under  the  “unreasonable
application”  part  of  the  statute.  Petitioners  face  a  difficult
standard  under  this  provision.  “By  its  terms  §  2254(d)  bars
relitigation  of  any  claim  ‘adjudicated  on  the  merits’  in  state
court, subject only to the exceptions in §§ 2254(d)(1) and (2).”
Richter, 562 U.S. at 98. The Supreme Court has made clear that
an “unreasonable application” of federal law is different from
an incorrect application:
     A state court’s determination that a claim lacks merit
     precludes  federal  habeas  relief  so  long  as  “fair‐
     minded jurists could disagree” on the correctness of
     the state court’s decision. 
Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S.
652, 664 (2004)). 
    Whatley  contends  that  the  state  courts  unreasonably
applied the Supreme Court’s precedent regarding due process
vagueness challenges to criminal statutes. We will address that
claim on the merits, but first we must address what level of
deference  to  apply  to  the  state  court  decisions.  Whatley
contends  that  whether  a  state  court  unreasonably  applied
federal law depends on an analysis of the state court’s actual
rationale.  The  rationale  expressed  by  the  Indiana  Supreme
Court  in  rejecting  his  claim,  he  asserts,  was  unreasonable
because  it  was  circular.  As  such,  he  contends  that  the  state
No. 14‐2534                                                                        21

supreme court’s decision is entitled to no deference under the
AEDPA, and urges us to apply de novo review to his claim of
vagueness under the due process clause.
    In Richter, the Supreme Court considered whether and how
to apply AEDPA deference in cases where the state court offers
no  reason  for  its  denial  of  a  claim.7  In  that  case,  petitioners
must demonstrate that “there was no reasonable basis for the
state court to deny relief.” Richter, 562 U.S. at 98. In particular,
when the state court denies the claim on the merits without
explanation: 
       a habeas court must determine what arguments or
       theories  supported  or  [as  in  Richter]  could  have
       supported, the state court’s decision; and then it must
       ask whether it is possible fairminded jurists could
       disagree that those arguments or theories are incon‐
       sistent with the holding in a prior decision of this
       Court. 




7
   Richter addressed both how to determine whether a state court’s summary
disposition is a decision “on the merits,” and what level of deference to
apply to such a decision under the AEDPA. Richter held, in part, that when
“a federal claim has been presented to a state court and the state court has
denied relief, it may be presumed that the state court adjudicated the claim
on  the  merits  in  the  absence  of  any  indication  or  state‐law  procedural
principles to the contrary.” 562 U.S. at 99. That presumption is rebuttable.
Id.  at  99‐100.  There  is  no  question  in  Whatley’s  case  that  the  state  court
decided his claim on the merits and so we consider here only what level of
deference to apply to that decision.
22                                                          No. 14‐2534

Richter, 562 U.S. at 102 (emphasis added). So if the state court
offered no reason for denying a habeas claim on the merits, the
federal  courts  are  obligated,  under  Richter,  to  postulate
arguments or theories that could have supported the state court’s
decision and then defer to the bottom‐line decision unless it
was an unreasonable application of federal law.8
     Prior  to  Richter,  if  a  state  court  offered  a  rationale  to
support  its  decision  denying  habeas  relief,  we  assessed  the
actual reason offered by the state court to determine whether
the decision was the result of an unreasonable application of
federal law. See Brady v. Pfister, 711 F.3d 818, 824‐25 (7th Cir.
2013). After Richter, we began to question:
      first,  whether  Richter  (a)  applies  only  to  cases  in
      which the state court offers no reasoning, or instead
      (b) holds in effect that federal courts should always
      entirely  disregard  the  state  court’s  rationale  and
      decide independently if the bottom line is justifiable;
      and  second,  if  Richter  applies  only  to  summary
      dispositions, how a federal court should evaluate a
      case in which the state court offers a reason, but that
      reason is either wrong as a matter of law or patently
      irrational.
Brady, 711 F.3d at 824‐25. We noted in Brady that, after Richter
was decided, the Supreme Court addressed some of these open


8
   Throughout the opinion, we use the phrase “unreasonable application of
federal  law,”  as  shorthand  for  “unreasonable  application  of  clearly
established federal law, as determined by the Supreme Court of the United
States,” the standard set forth in 28 U.S.C. § 2254(d)(1). 
No. 14‐2534                                                     23

issues in  Johnson v. Williams, 133 S. Ct.  1088 (2013).  Williams
addressed the issue that arises when a state defendant raises a
federal claim on either direct appeal or in collateral proceed‐
ings, and the state court issues a ruling that addresses some
issues but does not expressly address the federal claim. The
Williams Court extended the holding of Richter to that scenario,
ruling that the federal habeas court must presume, subject to
rebuttal, that the federal claim was adjudicated on the merits.
Williams, 133 S. Ct. at 1091; Brady, 711 F.3d at 825. And once the
claim  is  considered  adjudicated  on  the  merits  by  the  state
court,  AEDPA  deference  must  apply  to  the  decision.  Brady,
711 F.3d at 825‐26 (“Williams therefore confirms the fact that
the state court’s reasoning continues to be relevant wherever
it  has  given  an  explanation,  notwithstanding  the  holding  in
Richter.”).  According  to  Brady,  Richter  did  not  change  the
analysis for habeas courts that are presented with a reasoned
decision from the state court. Brady 711 F.3d at 826. The federal
court must still evaluate whether the state court’s conclusion
was contrary to or an unreasonable application of authority
from the Supreme Court “in light of the state court’s explana‐
tion for its holding.” Id. 
   Whatley  argues  that,  under  Brady,  we  should  not  apply
AEDPA deference to the state court decision when the ratio‐
nale offered is unreasonable. Whatley may have over‐read our
opinion in Brady, however. The question in Whatley’s case is
what  level  of  deference  to  apply  to  the  court’s  decision:
whether  we  should  review  his  claim  de  novo,  whether  we
should  postulate  arguments  or  theories  that  could  have
supported his claim, or whether Brady requires something else.
Brady’s case presented a variant on the pattern described in
24                                                           No. 14‐2534

Johnson  v.  Williams:  the  state  court  addressed  both  parts  of
Brady’s claim for ineffective assistance of counsel and found
that counsel’s performance was not deficient and that Brady
was not prejudiced. We concluded that the state court’s reason
expressed  for  the  finding  on  prejudice  was  wrong.  “The
problem  is  thus  not  silence;  it  is  what  to  do  if  the  last  state
court to render a decision offers a bad reason for its decision.”
Brady,  711  F.3d  at  826.  At  that  point,  we  concluded  that
although we would no longer attach significance to the state
court’s  expressed  reasons,  we  would  still  apply  AEDPA
deference to the judgment:
      Under Johnson v. Williams and Richter, it is clear that
      a  bad  reason  does  not  necessarily  mean  that  the
      ultimate result was an unreasonable application of
      established doctrine. A state court could write that
      it rejected a defendant’s claim because Tarot cards
      dictated that result, but its decision might nonethe‐
      less be a sound one. If a state court’s rationale does
      not  pass  muster  under  the  Williams  v.  Taylor  stan‐
      dard  for  Section  2254(d)(1)  cases,  the  only  conse‐
      quence is that further inquiry is necessary.
      At that point, it is no longer appropriate to attach
      any special weight to the last state court’s expressed
      reasons. The court’s judgment, however, is another
      matter.  With  the  last  state  court’s  reasoning  set
      aside, the federal court should turn to the remain‐
      der  of  the  state  record,  including  explanations
      offered by lower courts. The only question in that
      situation  is  whether  AEDPA  deference  applies  to
      those lower state‐court decisions, or if review is de
No. 14‐2534                                                                    25

      novo. In close cases, it is conceivable that the choice
      of  standard  might  make  a  difference:  if  the  lower
      courts’  reasoning  was  incorrect,  then  the  result
      might  be  set  aside  on  de  novo  review  but  not  (as
      Richter explained) under AEDPA. But it is unlikely
      that the standard would affect very many cases. It is
      worth recalling that the pre‐AEDPA standard was
      also quite deferential to the state courts. See Richter,
      131  S.Ct.  at  788  (“Even  under  de  novo  review,  the
      standard  for  judging  counsel’s  representation  is  a
      most deferential one.”); Morales v. Johnson, 659 F.3d
      588, 599 (7th Cir.2011) (“[W]e review the petitioner’s
      constitutional  claim  with  deference  to  the  state
      court, but ultimately de novo.”) (internal quotation
      marks omitted). If the record as a whole supports
      the state court’s outcome, then even under de novo
      review  the  correct  result  would  be  to  deny  the
      petition for a writ of habeas corpus.
Brady, 711 F.3d at 827 (emphasis added).9 In Whatley’s case, as
we will discuss below, the level of deference that we apply to
the  state  court  decisions  does  not  change  the  outcome.  But
contrary  to  Whatley’s  assertion,  Brady  does  not  entitle  a
petitoner  to  de  novo  review  simply  because  the  state  court’s
rationale is unsound.


9
   In Williams v. Taylor, 529 U.S. 362, 413 (2000), the Supreme Court held that
“[u]nder the ‘unreasonable application’ clause, a federal habeas court may
grant  the  writ  if  the  state  court  identifies  the  correct  governing  legal
principle  from  this  Court’s  decisions  but  unreasonably  applies  that
principle to the facts of the prisoner’s case.”
26                                                              No. 14‐2534

                                        C.
                                         1.
    With those standards in mind, we turn to the substance of
Whatley’s  claim.  Whatley  contends  that  the  statute  is
impermissibly  vague  because  it  defines  “youth  program
center”  as  a  facility  with  “regular”  youth  programs,  and
“regular” is a word with multiple, inconsistent constructions.
According  to  Whatley,  no  reasonable  person  could  have
known which facilities the state would deem “youth program
centers,”  or  that  the  state  would  consider  the  Robinson
Community  Church  to  meet  the  definition.  The  church,  he
notes, hosted children’s events for a few hours at a time, a few
days each week. In contrast, facilities such as YMCAs or Boys
and Girls Clubs provide youth events constantly, or at least as
a normal part of their programming. These types of facilities lie
at the core of the “school‐zone” statute, according to Whatley,
and  the  statute’s  use  of  the  word  “regular”  provided  no
discernable  standard  for  defendants,  prosecutors,  judges  or
juries to apply to facilities outside that core. 
   Turning  to  dictionary  definitions  of  the  word  “regular,”
Whatley  contends  that  it  can  mean  periodic,  constant,  or
normal, and he offered examples of each.10 “Periodic” events
may occur as seldom as a once‐a‐year children’s parade at a
mall, for example, and still meet the dictionary definition of
regular. “Constant” programming might include facilities that


10
     Whatley  relied  on  the  American  Heritage  Dictionary  (2d  college  ed.
1985), the Oxford English Dictionary (2d ed. 1989), and the New Oxford
American Dictionary (2001).
No. 14‐2534                                                          27

hold hours of youth events every day, but not necessarily on a
schedule, such as an arcade or a library offering unscheduled
story‐reading  at  the  request  of  children.  Finally,  “normal”
programming  would  include  facilities  such  as  a  children’s
museum  or  youth  sports  facility  but  would  not  include  a
general museum or exercise facility. In sum, Whatley contends
that no reasonable  person could know how many  events  of
what frequency would transform a facility from its primary
function into a “youth program center.” The statute therefore
failed to give fair notice of the conduct prohibited and allowed
for completely arbitrary enforcement of the law.
                                    2.
    Because Whatley must demonstrate that the Indiana courts
unreasonably  applied  clearly  established  federal  law  as
determined by the Supreme Court, we turn to the Supreme
Court’s pronouncements on vagueness under the due process
clause. As we noted above, Connally was among the first cases
to  discuss  what  level  of  specificity  the  due  process  clause
requires for criminal statutes:
       That the terms of a penal statute creating a new
       offense  must  be  sufficiently  explicit  to  inform
       those who are subject to it what conduct on their
       part  will  render  them  liable  to  its  penalties  is  a
       well‐recognized  requirement,  consonant  alike
       with ordinary notions of fair play and the settled
       rules of law; and a statute which either forbids or
       requires the doing of an act in terms so vague that
       men  of  common  intelligence  must  necessarily
28                                                       No. 14‐2534

        guess at its meaning and differ as to its application
        violates the first essential of due process of law.
Connally,  269  U.S.  at  391.  Subsequent  decisions  have  ex‐
pounded on this language, holding that, to avoid a finding of
unconstitutional vagueness, a penal statute must “define the
criminal  offense  with  sufficient  definiteness  that  ordinary
people can understand what conduct is prohibited and in  a
manner that does not encourage arbitrary and discriminatory
enforcement,”  Kolender,  461  U.S.  at  357;  or  it  must  “give
ordinary people fair notice of the conduct it punishes,” and not
be  “so  standardless  that  it  invites  arbitrary  enforcement,”
Johnson,  135  S.  Ct.  at  2556.  Under  all  of  these  formulations,
there  are  two  ways  in  which  a  statute  may  fall  short  of  the
mark: it may fail to give a person of ordinary intelligence fair
notice of what conduct is prohibited, or it may be so lacking in
standards that it invites arbitrary enforcement. These princi‐
ples apply not only to statutes defining the elements of crimes,
but also to statutes fixing sentences, such as the one at issue
here. Johnson, 135 S. Ct. at 2557; Batchelder, 442 U.S. at 123. 
   The Supreme Court has also held that the level of specificity
required  for  a  statute  varies  based  on  the  possible  conse‐
quences for violators: 
     The  degree  of  vagueness  that  the  Constitution
     tolerates—as well as the relative importance of fair
     notice and fair enforcement—depends in part on the
     nature  of  the  enactment.  …  The  Court  has  also
     expressed greater tolerance of enactments with civil
     rather  than  criminal  penalties  because  the  conse‐
     quences of imprecision are qualitatively less severe.
No. 14‐2534                                                                       29

Village  of  Hoffman  Estates  v.  Flipside,  Hoffman  Estates,  Inc.,
455 U.S. 489, 498‐99 (1982). And so statutes involving business
regulations  or  other  civil  matters  need  not  be  as  precise  as
those  which  impose  criminal  penalties  or  those  that  may
infringe  on  constitutional  rights.  See  Papachristou  v.  City  of
Jacksonville,  405  U.S.  156,  162  (1972)  (for  regulatory  statutes
governing  business  activities,  greater  leeway  is  allowed  in
statutory language for fair notice of the offending conduct);
Johnson, 135 S. Ct. at 2560 (“Invoking so shapeless a provision
to  condemn  someone  to  prison  for  15  years  to  life  does  not
comport with the Constitutionʹs guarantee of due process.”);
Flipside, 455 U.S. at 499 (“perhaps the most important factor
affecting the clarity that the Constitution demands of a law is
whether it threatens to inhibit the exercise of constitutionally
protected rights. If, for example, the law interferes with  the
right of free speech or of association, a more stringent vague‐
ness test should apply.”). 
    For Whatley, or indeed for any person convicted under the
“youth  program  center”  provision,  the  consequences  were
especially dire: without the sentencing enhancement, Whatley
faced  a  maximum  of  eight  years  imprisonment.  With  the
enhancement, the maximum rose to fifty years, and he ulti‐
mately received a sentence of thirty‐five years, more than four
times longer – twenty‐seven years longer – than the sentence
he  could  have  received  without  the  enhancement.11  It  was


11
    Interestingly, in 2012, the Indiana Supreme Court twice intervened in
drug‐free‐zone sentencing enhancement cases to mitigate the harsh effect
of  the  law.  See  Abbott  v.  State,  961  N.E.2d  1016  (Ind.  2012)  (finding  the
                                                                       (continued...)
30                                                                No. 14‐2534

therefore vitally important for Whatley to be able to under‐
stand what conduct was prohibited, and equally critical for the
statute  to  embody  some  discernable  standard  that  would
preclude arbitrary enforcement by police officers, judges and
juries. Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972)
(“A vague law impermissibly delegates basic policy matters to
policemen, judges, and juries for resolution on an ad hoc and
subjective basis, with the attendant dangers of arbitrary and
discriminatory applications.”).
                                          3.
    As  we  noted  above,  Whatley  brings  his  claim  under  the
“unreasonable application” part of the habeas statute. Under
Williams v. Taylor, we must analyze his claim by looking to the
state  court  opinion  to  see  if  it  identifies  the  correct  legal
principle and then consider whether it unreasonably applies it
to the case at hand. 529 U.S. at 413; Brady, 711 F.3d at 826. The
Indiana  Supreme  Court  correctly  identified,  in  part,  the
Supreme  Court’s  test  for  constitutional  vagueness,  namely,
whether the statute “provide[s] the person of ordinary intelli‐
gence with notice of what conduct is prohibited.” Whatley II,
928 N.E.2d at 205. The court also opined that the Constitution
does not require a statute free of ambiguity but instead one
that  imparts  fair  notice  or  provides  objective  criteria  for
determining  whether  one  is  in  a  protected  area.  The  court
correctly rejected the legal reasoning of the Indiana Court of


11
    (...continued)
sentence  too  harsh  because  the  decision  of  a  police  officer  to  stop  the
defendant’s car in a particular location led to the enhanced sentence); Walker
v. State, 968 N.E.2d 1292 (Ind. 2012) (same). 
No. 14‐2534                                                        31

Appeals,  which  had  concluded  that  fair  notice  was  not  re‐
quired because the statute applied strict liability to the sentenc‐
ing enhancement, an issue we will address below.
    But in applying these well‐settled principles to the case at
hand, the Indiana Supreme Court erred. The court correctly
acknowledged that Whatley’s vagueness claim focused on the
statute’s requirement that youth programs be provided on a
“regular” basis, and the court agreed with Whatley that the
term “regular” is susceptible to numerous meanings. But in
attempting  to  apply  the  fair  notice  rule  and  extract  some
objective standard from the word “regular,” the state’s high
court engaged in a circular analysis:
     Here,  Whatley  could  have  objectively  discovered
     RCC’s status as a youth program center by observ‐
     ing young people entering and exiting the building
     on  a  regular  basis—in  fact,  his  residence  faced
     RCC’s entrance. Whatley could have contacted RCC
     to inquire whether programs were offered for youth
     on  a  regular  basis.  And  under  Walker,  it  is  of  no
     import  here  that  Whatley  was  unaware  of  the
     existence of a youth program center. It is, therefore,
     not dispositive that RCC did not have a sign indicat‐
     ing it was a youth program center, or that Whatley
     did not realize that RCC regularly provided services
     and  programs  to  young  people;  an  objective  ob‐
     server could discern that the activities occurring at
     RCC  qualified  it  as  a  youth  program  center  by
     observing children entering and exiting the building
     on  a  regular  basis  or  by  contacting  RCC  to  deter‐
     mine whether it offered programs to young people
32                                                      No. 14‐2534

     on a regular basis. The statute is not vague as ap‐
     plied to these facts.
Whatley II, 928 N.E.2d at 206. 
     It  was  no  answer  at  all  to  say  that  Whatley  could  have
“objectively” determined if the Robinson Community Church
qualified  as  a  youth  program  center  by  observing  young
people entering the building “on a regular basis” or by calling
to  ask  if  the  church  held  children’s  programs  “on  a  regular
basis.” This tautology failed to answer the salient question of
what  the  statute  meant  by  “regular.”  The  court’s  analysis
pointed  to  no  objective  criteria  for  a  reasonable  person  to
determine  whether  a  particular  facility  qualified  under  the
statute – that is, to determine whether a facility hosted youth
programs on a regular versus an irregular basis – and instead
delegated to the defendant or the facility itself the determina‐
tion  of  whether  its  youth  programs  were  held  on  a  regular
basis. This circular analysis of a subjective and standardless
term  was  both  incorrect  and  unreasonable  under  Supreme
Court precedent that requires criminal statutes to be based on
discernable  standards.  See  e.g.  Johnson,  135  S.  Ct.  at  2556;
Kolender, 461 U.S. at 357; Grayned, 408 U.S. at 108‐09. Especially
in light of the magnitude of the consequences for defendants
charged under the sentencing enhancement, the court should
have  limited  or  applied  some  discernable  standard  to  the
amorphous  word  “regular”  so  that  persons  of  ordinary
intelligence could identify youth program centers as such.
    But as our decision in Brady instructed, that is not the end
of the analysis. If the last state court to reach the issue offered
a “bad reason” for denying a claim, the federal court consider‐
No. 14‐2534                                                        33

ing the habeas petition need not attach any special weight to the
last  state  courtʹs  expressed  reasons,  but  should  turn  to  the
remainder of the state record, including explanations offered
by  lower  courts.  Brady,  711  F.3d  at  827.  Under  Richter  and
Brady,  if  the  record  as  a  whole  supports  the  state  court’s
outcome, then the “correct result would be to deny the petition
for a writ of habeas corpus.” Brady, 711 F.3d at 827.
    So we turn to the record as a whole. That includes the state
trial court record as well as the ruling of the Indiana Court of
Appeals, which found in Whatley’s favor, albeit on different
grounds. In its instructions, the state trial court gave the jury
only the language of the statute, and limited that language to
exclude the other types of facilities that qualify for the sentenc‐
ing  enhancement.  Thus,  the  jury  was  presented  with  the
statutory definition of “youth program center” and a directive
that it applied to a defendant who possessed more than three
grams of drugs within 1000 feet of a youth program center. The
jury was also presented with evidence that the church held as
few as four and as many as six children’s programs each week.
That is, essentially, the entire trial record on this issue. 
    The Indiana Court of Appeals, like the state’s high court,
stated the correct rule governing Whatley’s vagueness chal‐
lenge:  the  statute  must  give  fair  notice  of  the  conduct  pro‐
scribed, in this case possessing a controlled substance within
1000 feet of a youth program center. The court noted Whatley’s
concession that the other types of facilities mentioned in the
statute  –  school  buses,  schools,  parks  and  family  housing
complexes  –  presented  no  vagueness  problem  because  each
was  easily  identified  as  such.  The  court  also  understood
Whatley’s objection to be that, in the absence of any bright line
34                                                               No. 14‐2534

rule  or  standard,  no  person  of  ordinary  intelligence  could
identify a youth program center that bore no external identifi‐
cation of its nature. But in applying the standard for vagueness
to the sentencing law, the appeals court also took a wrong turn.
The  court  rejected  Whatley’s  vagueness  claim  because  the
Indiana Supreme Court had previously determined that the
sentencing  enhancement  statute  lacked  a  mens  rea
requirement.12 Because a defendant was strictly liable under
the statute, the court of appeals reasoned, there was no need
for “fair notice.” 
   Perhaps the Indiana Court of Appeals felt constrained by
prior holdings of the state’s supreme court and appellate court
that  the  sentencing  enhancement  statute  was  not  imper‐
missibly vague in the context of schools and family housing
complexes, and that strict liability applied. Manigault v. State,
881  N.E.2d  679  (Ind.  Ct.  App.  2008)  (statute  not  vague  in
context of family housing complex); Polk v. State, 683 N.E.2d
567, 572‐73 (Ind. 1997) (statute not vague in context of school);
Walker,  668  N.E.2d  at  244‐45  (strict  liability  applies  to  the
sentencing enhancement). But the appellate court’s conclusion
that  fair  notice  is  not  required  for  strict‐liability  statutes  is
inconsistent with Supreme Court precedent that requires fair
notice for all criminal statutes. 
   Strict liability in this instance means only that a defendant
need  not  know  that  she  is  within  1000  feet  of  a  prohibited


12
    Indiana’s drug possession law requires proof of intent but the Indiana
Supreme Court determined that defendants would be strictly liable under
the  sentencing  enhancement  portion  of  the  statute.  See  Walker  v.  State,
668 N.E.2d 243, 244‐45 (Ind. 1996). 
No. 14‐2534                                                               35

place. But the due process clause requires that she know which
places are prohibited; that is, a person of ordinary intelligence
must be able to identify a youth program center as such. This
is so because a statute violates due process when it does not
allow a defendant an opportunity to conform his conduct to
the law:
      Vague laws offend several important values. First,
      because we assume that man is free to steer between
      lawful  and  unlawful  conduct,  we  insist  that  laws
      give the person of ordinary intelligence a reasonable
      opportunity to know what is prohibited, so that he
      may  act  accordingly.  Vague  laws  may  trap  the
      innocent by not providing fair warning.
Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).13 The lack
of an intent element in the statute does not cure the vagueness
problem; it makes it worse by making unknowing defendants
absolutely liable for violating an indeterminate standard. 
    In fact, if a statute does not specify with sufficient particu‐
larity  what  conduct  is  prohibited,  the  Supreme  Court  has
repeatedly  held  that  imposing  an  intent  requirement  on  an
otherwise  vague  statute  could  save  a  law  from  a  finding  of
impermissible vagueness. See Flipside, 455 U.S. at 499 (“And the
Court has recognized that a scienter requirement may mitigate


13
    The State has argued that, because the sentencing enhancement statute
applies only to defendants who are already violating the law, there is no
risk of trapping the innocent. But the Supreme Court has held that the same
due process vagueness principles apply to both statutes defining elements
of crimes and also to statutes fixing sentences. Johnson, 135 S. Ct. at 2557;
Batchelder, 442 U.S. at 123. 
36                                                    No. 14‐2534

a law’s vagueness, especially with respect to the adequacy of
notice  to  the  complainant  that  his  conduct  is  proscribed.”);
Colautti v. Franklin, 439 U.S. 379, 395 (1979) (collecting cases
and  noting  that  the  “Court  has  long  recognized  that  the
constitutionality  of  a  vague  statutory  standard  is  closely
related to whether that standard incorporates a requirement of
mens rea.”). See also Server v. Mizell, 902 F.2d 611, 614 (7th Cir.
1990) (scienter requirement may mitigate the vagueness of a
law). The Indiana Court of Appeals’ holding to the contrary
turned that logic on its head. If applied literally, the appeals
court’s analysis would mean that strict liability statutes could
never  be  vague  because  defendants  need  not  know  what
conduct is prohibited. But holding defendants strictly liable for
indeterminate offenses would be contrary to every Supreme
Court vagueness case we have cited above.
    The appeals court nevertheless ruled in Whatley’s favor by
turning to zoning law to limit the application of the sentencing
statute. The court determined that the nature of the Robinson
Community  Church  could  not  be  transformed  into  a  youth
program center by “accessory” or “incidental” events held for
children.  The  church  remained  a  church,  the  appeals  court
held, and it reversed the judgment. Although the result was in
Whatley’s favor, it was based on state law analysis and adds
nothing to our federal due process analysis.
                                  4.
   Under  Richter  and  Brady,  nothing  in  the  record  of  the
Indiana courts supports the state court’s outcome. We are left
with a circular analysis of Whatley’s vagueness challenge from
the Indiana supreme court (“regular” means “regular”) and
No. 14‐2534                                                           37

upside‐down  reasoning  from  the  court  of  appeals  (no  fair
notice is required for a strict liability statute). Under Williams
v. Taylor, that would be enough to grant the writ because this
reasoning  is  not  simply  incorrect;  it  is  unreasonable.  See
Williams, 529 U.S. at 413 (“[u]nder the ‘unreasonable applica‐
tion’  clause,  a  federal  habeas  court  may  grant  the  writ  if  the
state court identifies the correct governing legal principle from
this Court’s decisions but unreasonably applies that principle
to the facts of the prisoner’s case.”).
    For  the  sake  of  completeness,  we  have  also  considered
“what  arguments  or  theories  …  could  have  supported,  the
state  court’s  decision,”  and  we  conclude  that  there  are  no
arguments or theories that a fairminded jurist would believe
are consistent with Supreme Court precedent and that could
have supported the state court’s decision. Richter, 562 U.S. at
102; Stitts v. Wilson, 713 F.3d 887, 893 (7th Cir. 2013). 
    The State urges us to find that Whatley’s claim must fail
because there is no Supreme Court case holding that the term
“regular” is unconstitutionally vague. This argument seriously
misapprehends  the  operation  of  the  AEDPA.  The  Supreme
Court has held in general terms that a criminal law violates the
guarantee of due process when the law is so vague that it fails
to give ordinary people fair notice of the conduct it punishes,
or so standardless that it invites arbitrary enforcement. Johnson,
135 S. Ct. at 2556. “That the standard is stated in general terms
does  not  mean  the  application  was  reasonable.”  Panetti  v.
Quarterman, 551 U.S. 930, 953 (2007).
      AEDPA does not “require state and federal courts to
      wait for some nearly identical factual pattern before
38                                                     No. 14‐2534

     a legal rule must be applied.” … Nor does AEDPA
     prohibit a federal court from finding an application
     of a principle unreasonable when it involves a set of
     facts “different from those of the case in which the
     principle  was  announced.”  …  The  statute  recog‐
     nizes, to the contrary, that even a general standard
     may  be  applied  in  an  unreasonable  manner.  …
     These  principles  guide  a  reviewing  court  that  is
     faced,  as  we  are  here,  with  a  record  that  cannot,
     under any reasonable interpretation of the control‐
     ling legal standard, support a certain legal ruling.
Panetti, 551 U.S. at 953 (internal citations omitted). We need not
wait for a Supreme Court case analyzing the word “regular.”
We  may  rely  on  cases  where  the  Court  evaluated  statutes
employing other similarly subjective terms that failed to fix “an
ascertainable  standard  of  guilt,”  forbade  “no  specific  or
definite act,” or left open “the widest conceivable inquiry, the
scope of which no one can foresee and the result of which no
one  can  foreshadow  or  adequately  guard  against.”  United
States v. L. Cohen Grocery Co., 255 U.S. 81, 89 (1921).
     The State next points to cases that it asserts have upheld the
term ”regular” against vagueness challenges. But the statute in
each  case  that  the  State  cites  uses  the  word  “regular”  in
conjunction with some other limiting language that provides
a  standard,  gives  fair  notice  to  ordinary  people,  and  cabins
arbitrary enforcement. Moreover, none of the statutes employ
strict liability, and one is a statute regulating business activity,
a category where the Court allows less precision in the lan‐
guage. See 511 Detroit Street, Inc. v. Kelley, 807 F.2d 1293 (6th
Cir.  1986)  (finding  an  obscenity  statute  not  vague  when  it
No. 14‐2534                                                                    39

punishes a knowing dissemination of obscene materials that
comprise  “a  predominant  and  regular  part  of  the  person’s
business” and a “principal part or substantial part of the stock
in trade” of that business); Britt v. State, 775 So.2d 415, 416‐17
(Fla. Ct. App. 2001) (upholding against a vagueness challenge
a  statute  that  prohibited  defendant  from  living  or  working
within 1000 feet of “a school, daycare center, park, playground,
or other place where children regularly congregate” because
the  last  location  was  to  be  read  in  conjunction  with  the  list
preceding  it);14  Haviland  Hotels  Inc.  v.  Oregon  Liquor  Control
Comm’n, 530 P.2d 1261, 1263 (Or. Ct. App. 1975) (finding that
Liquor  Control  Commission  business  regulation  requiring
licensees  to  “provide  regular  meals  during  the  usual  hours
when such meals are regularly served” was not vague because
there  was  a  “clear,  grassroots  connotation”  to  the  phrase  in
light of the history of the regulation).
    The State also faulted Whatley for citing no case in which
the term “youth program center” has been held unconstitution‐
ally vague even though a federal statute and other state laws
employ similar terms. See Alaska Stat. § 11.71.030; Cal. Health
&  Safety  Code  §  11353.1;  D.C.  Code  §§  22‐4501,  22‐4502.01;
La. Rev. Stat. 15:538; Miss. Code § 41‐29‐142; S.D. Unified Laws
§  22‐42‐19;  Tex.  Health  &  Safety  Code  §  481.134;  Wis.  Stat.
§§ 961.01, 961.49; and 21 U.S.C. § 860(e)(2). First, it is irrelevant

14
    This was the very theory that caused Whatley’s trial lawyer to ask the
court to read the entire statute to the jury, so that they could read the term
“youth program center” in conjunction with the rest of the list. The trial
court’s  refusal  to  give  the  complete  language  of  the  statute  was  one  of
several ways that the Indiana courts could have limited the unbounded and
ill‐defined reach of the law.
40                                                        No. 14‐2534

that no one has challenged the statutes of other states or the
federal government. It is the particular language of the Indiana
statute that is at issue here, and more importantly the unique
circumstances of its application to Whatley. 
    Second, each and every statute cited by the State is distin‐
guishable  from  the  Indiana  statute.  Several  of  the  statutes
(Alaska, Louisiana and Mississippi) do not rest the definition
of “youth center” or “youth program center” on the standard‐
less  word  “regular.”  None  of  the  statutes  purport  to  apply
strict liability to the proscribed conduct and several (Alaska,
South  Dakota  and  Wisconsin)  expressly  include  an  intent
element. Several of the statutes (federal, California, District of
Columbia,  South  Dakota  and  Texas)  use  limiting  words  in
conjunction with the definition of youth center, requiring, for
example,  that  the  facility  be  used  “primarily”  for  youth
activities  or  that  the  facility  is  a  recreational  center  or  gym
primarily intended for use by children. One statute (District of
Columbia) actually limits its application to facilities that are
“appropriately identified” as a prohibited zone with a sign. 
    Third, the State points to no instance of any of these other
statutes being used to charge a defendant who committed a
crime  near  a  community  church  that  held  four  children’s
events for a few hours each week. And finally, none of these
statutes  increase  the  penalty  for  the  underlying  crime  more
than  four‐fold,  an  especially  dire  consequence  with  a  strict
liability  statute  such  as  the  one  in  Indiana.  In  contrast,  two
federal courts have concluded that the term “regular” by itself
is too vague to pass constitutional muster. Does 1‐5 v. Snyder,
101  F.  Supp.  3d  672,  687‐88  (E.D.  Mich.  2015)  (the  word
“regularly”  both  fails  to  provide  fair  notice  of  the  conduct
No. 14‐2534                                                                  41

proscribed and is imprecise enough to invite arbitrary enforce‐
ment); Does 1 ‐ 5 v. Cooper, 40 F. Supp. 3d 657, 684 (M.D.N.C.
2014)  (finding  the  phrase  “regularly  scheduled  educational,
recreational,  or  social  programs”  unconstitutionally  vague
because, among other reasons, there is no indication how often
such  programming  must  occur  in  order  to  be  “regularly
scheduled”).
     Finally, the State argues that a person of ordinary intelli‐
gence would understand that the number of youth programs
held at the Robinson Community  Church were sufficient to
render it a youth program center. This is essentially an argu‐
ment  that  the  church  held  so  many  programs  that  it  would
meet any definition of “regular,” and that Whatley’s case is in
the core of the conduct prohibited by the statute.15 But four or
six activities a week at a facility that is not otherwise identifi‐
able as a youth program center is nowhere near the core of the
statute.  Had Whatley possessed  drugs within 1000 feet of a
YMCA or a Boys and Girls Club, there would be no doubt that
his conduct was within the core of the law. The State conceded
in its argument to the Indiana Supreme Court that churches are
not inherently places where children gather, and a handful of


15
    In Johnson, the Supreme Court remarked that “our holdings squarely
contradict  the  theory  that  a  vague  provision  is  constitutional  merely
because  there  is  some  conduct  that  clearly  falls  within  the  provision’s
grasp.” 135 S. Ct. at 2561. In analyzing the vagueness of a federal sentencing
statute, the Court also noted that “If we hold a statute to be vague, it is
vague in all its applications[.]” Id. Whatley argued to the state courts that
the law was vague “as applied” to him and so we will nevertheless consider
the State’s argument that Whatley’s conduct fell within some constitutional
core of the statute.
42                                                      No. 14‐2534

weekly  events  does  nothing  to  provide  fair  notice  or  to
discourage arbitrary enforcement of the statute.
    We  twice  asked  the  State  at  oral  argument  how  many
events each week would qualify as “regular,” so as to bring a
facility within the limits of the law. The State twice responded,
“four.” Oral Argument, at 9:08‐9:21 and 16:17‐16:26. But the
State  provided  no  basis  for  that  arbitrary  and  convenient
number, which coincidentally matched the minimum number
of  children’s  activities  held  at  the  Robinson  Community
Church each week. Without any standard in the statute, in a
regulation, or in the Indiana case law, the completely subjec‐
tive word “regular” invited arbitrary enforcement of this strict
liability statute. Grayned, 408 U.S. at 108–09 (“if arbitrary and
discriminatory  enforcement  is  to  be  prevented,  laws  must
provide explicit standards for those who apply them.”). “The
dividing line between what is lawful and unlawful cannot be
left  to  conjecture.”  Connally,  269  U.S.  at  393.  But  with  the
wording of Indiana’s statute, a defendant must rely on little
more  than  conjecture  to  determine  what  will  transform  an
unmarked building used for some other purpose into a “youth
program center.”
    Indeed, before repealing this part of the statute, the Indiana
legislature heard testimony from a law school professor and
her students who analyzed the effect and reach of the statute.16
In mapping out the geographic coverage of the law, Professor
Kelsey  Kauffman  and  her  students  limited  their  analysis  to

16
   See Testimony Before the Sentencing Policy Study Committee, Oct. 8,
2008, at http://dpuadweb.depauw.edu/$1~kkauffman/newdrugzonelaws/
Testimony.html (last visited July 29, 2016). 
No. 14‐2534                                                             43

schools,  parks  and  housing  complexes,  expressly  leaving
“youth program centers” out of the evaluation because:
      Neither we nor, we assume, most drug dealers could
      determine exactly what constitutes a youth program
      center, much less locate all of them in Indianapolis.
Id. Professor Kauffman explained that the purpose of drug‐free
zones is to protect children from drugs, and that drug offend‐
ers must therefore be able to know where the zones are so that
they  can  make  “a  rational  choice  to  avoid  them  due  to  the
special penalties.” Id. If offenders do not know where the zones
are,  Professor  Kauffman  explained,  the  effectiveness  of  the
zones is undermined. The professor ultimately recommended
eliminating “youth program centers” from the statute, and the
legislature subsequently adopted that recommendation, albeit
too late for Whatley.17
   The remainder of the State’s arguments are equally unavail‐
ing.  In  spite  of  the  Supreme  Court’s  pronouncement  in
Batchelder and Johnson that the vagueness doctrine applies to
sentencing laws, the State insists vagueness is not a problem
here because Whatley was already engaged in a criminal act
when the State determined that he did so within the 1000 foot
perimeter.  That  is  simply  not  the  law.  Johnson,  135  S.  Ct.  at


17
    The current version of the drug‐free zone statute applies only to drug
offenses committed on a school bus, or within five hundred feet of school
property or a public park while a person under eighteen years of age was
reasonably expected to be present. Ind. Code 35‐48‐1‐16.5. In addition to
eliminating youth program centers and family housing complexes from the
law, the enhanced penalties apply only to offenses involving more than five
grams of cocaine. Ind. Code 35‐48‐4‐6.
44                                                        No. 14‐2534

2557. One of the dissenters in Johnson took the position that the
vagueness  “bar  is  even  higher  for  sentencing  provisions”
because there is no danger of trapping the innocent. Johnson,
135 S. Ct. at 2577 (Alito, J., dissenting). The majority rightly
rejected that reasoning because due process requires that the
statute give a person an opportunity to conform his conduct to
the  law,  a  requirement  that  applies  with  equal  force  to  the
conduct  used  to  enhance  a  sentence.  Grayned,  408  U.S.  at
108–09. The State’s other arguments depend on the patently
erroneous assertion that there is no need for fair notice in a
strict liability statute. 
                                    D.
    In sum, a triad of factors convince us that the state courts
were not simply wrong but unreasonable in applying federal
law on vagueness in Whatley’s case: (1) the use of the word
“regular” in the definition of “youth program center” provides
no  objective  standard,  and  thereby  fails  to  place  persons  of
ordinary intelligence on notice of the conduct proscribed and
allows  for  arbitrary  enforcement;  (2)  defendants  are  strictly
liable  for  violating  the  terms  of  this  nebulous  sentencing
enhancement, exacerbating the effect of the subjectivity; and
(3)  the  consequences  of  violating  this  indeterminate  strict
liability provision are extreme: an increase in the sentencing
range from 2‐to‐8 years to 20‐to‐50 years’ imprisonment. The
Indiana courts failed to narrow the statute by adding an intent
element, by limiting application to the core cases of facilities
such as YMCAs or Boys and Girls Clubs, or by providing any
objective standard to the meaning of “regular.” There was no
“reasonable  basis  for  the  state  court  to  deny  relief.”  Richter,
562 U.S. at 98. As applied to Whatley, the statute delegated to
No. 14‐2534                                                      45

the police, the prosecutor and the jury the task of determining
what conduct was proscribed. No one in Whatley’s position
could  have  known  that  the  Robinson  Community  Church
would  fall  within  the  definition  simply  because  it  hosted  a
handful of children’s events each week and otherwise bore no
indicia of the children’s activities within. We therefore reverse
and remand the judgment, with instructions to grant the writ
of habeas corpus ordering that, within sixty days, Whatley either
be released or that he be re‐sentenced under the Class C felony
statute. If he is re‐sentenced, he must, of course, be given credit
for the time he served under the Class A felony conviction. 
                               REVERSED AND REMANDED.